DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over BERUSHI et al. (WO 2006/057019; of record, citations drawn to the translated version provided therewith) in view of JOHNSON et al. (US 2007/0278714; of record).
As to claim 1: BERUSHI discloses the claimed method of manufacturing a sock liner for use with a shoe utilizing a multi-part manufacturing mold assembly (title, abstract, claim 4, FIG. 1, FIG. 7), comprising: positioning a material between an upper mold portion and a lower mold portion of the multi-part manufacturing mold assembly, the upper mold portion having at least a portion that includes a three-dimensional shape corresponding with a contour of a first surface of the sock liner, the three-dimensional shape having a first cutting edge at at least a portion of a perimeter thereof, and the lower mold portion having at least a portion that includes a three-dimensional shape corresponding with a contour of a second, opposite surface of the sock liner, the three-dimensional shape of the lower mold portion having a second cutting edge at at least a portion of a perimeter thereof (see annotated FIG. 1 from BERUSHI’s disclosure presented below).

    PNG
    media_image1.png
    444
    771
    media_image1.png
    Greyscale
 
BERUSHI fails to disclose the claimed lower mold portion having at least one spring positioned in a vertical channel thereof; causing the upper mold portion and the lower mold portion to cooperate with one another to provide a three-dimensional shape to the material positioned there between by applying a first force to the at least one spring; and causing the first cutting edge of the upper mold portion and the second cutting edge of the lower mold portion to cooperate with one another to shear the material positioned there between by applying a second force to the at least one spring, the second force being greater than the first force.
However, JOHNSON teaches a method for molding a tread assembly ([0008]). The method taught by JOHNSON is accomplished by using a manufacturing system 100 comprising a molding press 102 (i.e., upper mold portion) disposed adjacent to a central mold 104 (i.e., lower mold portion) ([0063]; FIG. 1). JOHNSON further teaches a molding base 108 (i.e., base portion), where the distance between the molding base 108 and the central mold 104 can be varied (i.e., mold portion retractable in a substantially vertical direction relative to the base portion) ([0064]; FIGs. 1-4). Moreover, JOHNSON teaches using a first spring 181 and a second spring 183 in a first molding recess 118 (i.e., at least one vertical channel) and a second molding recess 121, where the first molding spring 181 and the second molding spring 183 are attached to the central mold 104 (i.e., lower mold portion) ([0077]; FIGs. 1-4). Thus, BERUSHI modified by JOHNSON, read on the claimed lower mold portion having at least one spring positioned in a vertical channel thereof; causing the upper mold portion and the lower mold portion to cooperate with one another to provide a three-dimensional shape to the material positioned there between by applying a first force to the at least one spring; and causing the first cutting edge of the upper mold portion and the second cutting edge of the lower mold portion to cooperate with one another to shear the material positioned there between by applying a second force to the at least one spring, the second force being greater than the first force.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the springs and molding base taught by JOHNSON into the molding assembly of BERUSHI as doing so is combining prior art elements according to known molding methods for the predictable result of forming a molded object with the added benefit of the springs and base member allowing for a configuration which create a pressure imbalance beneficial to molding methods as it allows for excess material to escape ([0077]), as recognized by JOHNSON. 
As to claim 2: BERUSHI and JOHNSON remain as applied above. BERUSHI, modified by JOHNSON further read on the claimed wherein the material is comprised of a first surface that includes an EVA material, the first surface of the material corresponding with the first surface of the sock liner (BERUSHI – page 4, lines 15-20 and page 3, lines 1-19; JOHNSON – [0070]).
As to claim 3: BERUSHI and JOHNSON remain as applied above. BERUSHI, modified by JOHNSON further read on the claimed wherein the material is comprised of a second surface that includes a mesh material, the second surface of the material corresponding with the second surface of the sock liner (BERUSHI – page 4, lines 15-20 and page 3, lines 1-19; JOHNSON – [0070]).
As to claim 4: BERUSHI and JOHNSON remain as applied above. BERUSHI, modified by JOHNSON further read on the claimed further comprising adhering the EVA material and the mesh material to one another (BERUSHI – page 4, lines 15-20 and page 3, lines 1-19; JOHNSON – [0070]).
As to claim 5: BERUSHI and JOHNSON remain as applied above. BERUSHI, modified by JOHNSON further read on the claimed wherein the lower mold further comprises a cutting plate portion comprising at least one aperture shaped to receive a first portion and a second portion, wherein the at least one aperture includes the second cutting edge at least at a portion of a perimeter thereof (see annotated FIG. 1 from BERUSHI’s disclosure below; see the rejection of claim 1).

    PNG
    media_image2.png
    444
    771
    media_image2.png
    Greyscale

As to claim 6: BERUSHI and JOHNSON remain as applied above. BERUSHI, modified by JOHNSON further read on the claimed wherein the lower mold further comprises at least one vertical channel therein configured for receiving one or more springs (see the rejection of claim 1).
BERUSHI, modified by JOHNSON, fails to explicitly disclose the claimed wherein the second cutting edge is removably coupled to fixedly formed on the lower mold portion. However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have a second cutting edge that is separate and removably coupled with the lower mold portion, since it has been held that constructing formerly integral structure in various elements involves only routine skill in the art. One would have been motivated to make the elements separable for the purpose of being able to replace a cutting edge should it become dull or damaged from use. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). See MPEP § 2144.04 (V)(C). 
As to claim 10: BERUSHI and JOHNSON remain as applied above. BERUSHI, modified by JOHNSON further read on the claimed wherein the first cutting edge is integral to the movable upper mold portion (see the rejection of claim 1).
As to claim 11: BERUSHI and JOHNSON remain as applied above. BERUSHI, modified by JOHNSON, fails to explicitly disclose the claimed wherein the first cutting edge is removably coupled with the movable upper mold portion.
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have a first cutting edge that is separate and removably coupled with the upper mold portion, since it has been held that constructing formerly integral structure in various elements involves only routine skill in the art. One would have been motivated to make the elements separable for the purpose of being able to replace a cutting edge should it become dull or damaged from use. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). See MPEP § 2144.04 (V)(C). 
As to claim 12: BERUSHI and JOHNSON remain as applied above. BERUSHI, modified by JOHNSON, further read on the claimed wherein the second cutting edge is integral to the lower mold portion (see the rejection of claim 1).
As to claim 13: BERUSHI and JOHNSON remain as applied above. BERUSHI, modified by JOHNSON, fails to explicitly disclose the claimed wherein the second cutting edge is removably coupled with the lower mold portion.
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have a second cutting edge that is separate and removably coupled with the lower mold portion, since it has been held that constructing formerly integral structure in various elements involves only routine skill in the art. One would have been motivated to make the elements separable for the purpose of being able to replace a cutting edge should it become dull or damaged from use. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). See MPEP § 2144.04 (V)(C). 

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over BERUSHI et al. (WO 2006/057019; of record, citations drawn to the translated version provided therewith) in view of JOHNSON et al. (US 2007/0278714; of record) and further in view of HENSLEY et al. (US 2009/0152774; of record). BERUSHI and JOHNSON teach the subject matter of claim 1 above under 35 USC 103. 
As to claim 7: BERUSHI and JOHNSON remain as applied above. BERUSHI, modified by JOHNSON, further read on the claimed further comprising positioning a base portion comprising at least one cavity configured to receive the lower mold portion (see the rejection of claim 1; JOHNSON – FIG.2); though, BERUSHI, modified by JOHNSON, fails to explicitly disclose the claimed that the lower mold portion is retractable in a substantially vertical direction relative to the base portion upon a first force being applied to the at least one or more springs positioned within the at least one vertical channel.
However, HENSLEY teaches a mold including a first mold portion (i.e., upper mold portion having movable portion) and a second mold portion (i.e., lower mold portion) ([0005]). HENSLEY further teaches the first mold portion including a first surface and a first cavity formed in the first surface as well as a frame that extends entirely around the first cavity (i.e., periphery portion surrounding the three-dimensional shape), where the frame is movable from a position that extends outward beyond the first surface to a position that is retracted within the first mold portion ([0005]). Moreover, HENSLEY teaches the first mold portion 120 (i.e., upper mold portion having movable portion) of the mold 110 having a plurality of springs 126 (i.e., intermediate spring), where the frame 124 is positioned within channel 125 and mounted on the plurality of springs 126 such that the frame 124 can retract (i.e., second force applied to the intermediate spring) into channel 125 (i.e., an intermediate spring disposed between the periphery portion and the movable portion) ([0032]; [0033]; FIGs. 7A-7E).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the frame and spring into the first mold portion of the mold taught by HENSLEY into BERUSHI modified thus far. Doing so is combining prior art elements according to known molding methods for the predictable result of forming a molded object with the added benefit of the plurality of springs on which the frame is mounted allow for a controlled compression of the frame into the channel.
As to claim 8: BERUSHI, JOHNSON and HENSLEY remain as applied above. BERUSHI, modified by JOHNSON and HENSLEY, further read on the claimed further comprising applying the first force to the one or more springs causing the movable upper mold portion and the lower mold portion to cooperate to provide a three-dimensional shape to a material positioned between the movable upper mold portion and the lower mold portion (see the rejection of claim 1 and claim 7).
As to claim 9: BERUSHI, JOHNSON and HENSLEY remain as applied above. BERUSHI, modified by JOHNSON and HENSLEY, further read on the claimed further comprising applying the second force to the one or more springs, wherein the second force is greater than the first force, causing the first cutting edge and the second cutting edge to cooperate to shear the material positioned between the movable upper mold portion and the lower mold portion (see the rejection of claim 1 and claim 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743